Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 are pending.
Claims 1-21, 23 and 24 are withdrawn.
Claims 22 and 25-28 are examined herewith.
Applicant's election with traverse of Group II in the reply filed on 9/6/2022 is acknowledged.  The traversal is on the ground(s) that nothing on the record support a conclusion of patentable distinctness.  This is not found persuasive because as previously stated in the Restriction/Election dated 7/9/2022, the method of treating cognitive function may be treated with memantine, duloxetine and donepezil are known to treat diseases associated with cognitive function.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on November 27, 2020 and December 20, 2021, were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheele (U.S. 2013/0108731) of record.

Scheele discloses a composition for use in therapy, i.e. improving an anxiety-like symptom and cognitive function, wherein the composition comprises 100 mg (8.6 mol%) of leucine, 100 mg (6.9 mol%) of phenylalanine, 500 mg (31.0 mol%) of lysine, 100 mg (9.7 mol%) of valine, 100 mg (8.6 mol%) of isoleucine, 500 mg (29.6 mol%) of histidine, and 100 mg (5.6 mol%) of trypotophan (see Example 32; Table 4).

 

The difference between the aforementioned claims and Scheele; lies in the specific content of amino acids in the composition as presently claimed.
The specific content of said amino acids are considered a mere variation that the skilled person would adjust as a matter of routine. While an inventive step may be acknowledged if the specific content as claimed results in an unknown/surprising effect across the claimed scope, this is not the case for the present invention. As discussed above, the advantages of improving cognitive function, an anxiety-like symptom and/or treating degenerative disease of the nervous system are expected when use the compositions taught in any of Scheele. Furthermore, there is no comparison information is given that the specific contents of the amino acids as claimed provides more advantageous effect than the contents disclosed in the prior art. Moreover, the experimental data provided in the application refers to compositions comprising all amino acids (i.e. leucine, lysine, valine, isoleucine, phenylalanine, histidine and tryptophan). There is no sufficient information that the compositions comprising only leucine and phenylalanine as defined in the claims are able to attain the same effect.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)(See MPEP 2144.05).


Claim(s) 22 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dioguardi (U.S. 2011/0245313) of record.


Dioguardi discloses a composition for use in therapy, i.e. treating degenerative disease of the nervous system including Alzheimer’s disease (paragraph 0068 and claim 42), wherein the composition comprises 31.97 mol% of leucine, 2.03 mol% of phenylalanine, 14.92 mol% of lysine, 17.90 mol% of valine, 15.98 mol% of isoleucine, 3.24 mol% of histidine, and 0.33 mol% of trypotophan (para. [0068]; Table 2; Claims 32-42).
The difference between the aforementioned claims and Dioguardi; lies in the specific content of amino acids in the composition as presently claimed.
The specific content of said amino acids are considered a mere variation that the skilled person would adjust as a matter of routine. While an inventive step may be acknowledged if the specific content as claimed results in an unknown/surprising effect across the claimed scope, this is not the case for the present invention. As discussed above, the advantages of improving cognitive function, an anxiety-like symptom and/or treating degenerative disease of the nervous system are expected when use the compositions taught in any of Dioguardi. Furthermore, there is no comparison information is given that the specific contents of the amino acids as claimed provides more advantageous effect than the contents disclosed in the prior art. Moreover, the experimental data provided in the application refers to compositions comprising all amino acids (i.e. leucine, lysine, valine, isoleucine, phenylalanine, histidine and tryptophan). There is no sufficient information that the compositions comprising only leucine and phenylalanine as defined in the claims are able to attain the same effect.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)(See MPEP 2144.05).

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 and 25-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,007,164. Although the claims at issue are not identical, they are not patentably distinct from each other because The difference between the aforementioned claims and ‘164; lies in the specific content of amino acids in the composition as presently claimed.
The specific content of said amino acids are considered a mere variation that the skilled person would adjust as a matter of routine. While an inventive step may be acknowledged if the specific content as claimed results in an unknown/surprising effect across the claimed scope, this is not the case for the present invention. As discussed above, the advantages of improving cognitive function, an anxiety-like symptom and/or treating degenerative disease of the nervous system are expected when use the compositions taught in any of ‘164. Furthermore, there is no comparison information is given that the specific contents of the amino acids as claimed provides more advantageous effect than the contents disclosed in the prior art. Moreover, the experimental data provided in the application refers to compositions comprising all amino acids (i.e. leucine, lysine, valine, isoleucine, phenylalanine, histidine and tryptophan). There is no sufficient information that the compositions comprising only leucine and phenylalanine as defined in the claims are able to attain the same effect.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)(See MPEP 2144.05).

Conclusion
	Claims 22 and 25-28 are rejected.
	No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627